DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this application.  Claims 1-11 are rejected in this Office action.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prakash et al (US 2007/116835 A1) or Purkayastha et al (WO 2012/177727 A1).
As to claims 1-11, Prakash et al teach a sweetener composition having sweetness lingering effect comprising at least one natural high-potency sweetener and/or at least one modified natural high potency sweetener, such as rebaudioside D, as well as at least one sweet taste improving composition, such as carbohydrates, polyols, amino acids, polyamino acids, sugar acids or their salts, organic acids, 
As to claims 1-11, Purkayastha et al teach a method for lingering sweetness. The composition is made of high intensity sweetener such as Reb B, C, D or E, associated with sucralose, thaumatin, erythritol, xylitol (see entire document, especially claims 1-13, Examples 1-21, and Tables 1 and 2). 
Claim 1 defines a method for reducing sweetness lingering by associating a high intensity sweetener and a sweetener different from the latter. The sweeteners are defined by functional  features such as the mechanism being responsible for sweetness lingering, and the site at which the second sweetener can bind on a taste receptor. The claims merely describe compounds having this ability. 
The functional features are considered inherent and/or obvious to the compounds cited in the claims. 
Claim 8 defines a sweeteners ratio in terms of sweetness intensity. This feature is considered to be inherent and/or obvious to the claimed sweeteners. 
As to claim 9,  the problem of lingering sweet aftertaste by combining high intensity sweetener and a different sweetener has already been solved in Prakash et al. The amounts of sweetener of claim 9 have not been associated with an effect over Prakash et al.  Even if it were considered as an alternative composition due to the difference in concentration, it would be inherent and/or obvious in view of the large range of values in Prakash et al, overlapping with those of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
September 29, 2021